427 So. 2d 819 (1983)
SUNSHINE DODGE, INC., Etc., Appellant,
v.
Ingeborg M. KETCHEM, Etc., et al., and Michael Steven Davis, et al., Appellees.
No. 83-18.
District Court of Appeal of Florida, Fifth District.
March 9, 1983.
William J. Neale, Melbourne, for appellant.
Thomas G. Kane of Driscoll, Langston & Kane, P.A., Cocoa Beach, for appellees Davis, O'Bryan's and State Farm.
No appearance for appellee Ketchem.


*820 ON MOTION TO DISMISS APPEAL
ORFINGER, Chief Judge.
Appellee asks us to dismiss this appeal because the notice of appeal was filed in the office of the Clerk of the Circuit Court after 5:00 P.M. on the last day of the appeal time. Thus, says appellee, we do not have jurisdiction because the notice was filed "after the close of the business day."[1]
Florida Rule of Appellate Procedure 9.110(b) requires the notice of appeal to be filed within thirty days of the rendition of the order to be reviewed. The rule does not say "business days," nor does it otherwise limit the time period by hours of the day. Clearly the notice was filed within the thirty day period. If the Clerk's Office remains open to receive and file the notice and it is in fact filed within the required thirty-day period, as it was here, it is timely.
Motion to dismiss DENIED.
SHARP and COWART, JJ., concur.
NOTES
[1]  The Clerk's stamp indicates that the notice was filed at 5:07 P.M.